Title: From John Adams to Alexander Bryan Johnson, 22 April 1823
From: Adams, John
To: Johnson, Alexander Bryan



My Dear Sir,
Quincy 22d. April 1823—

I admire your checks and bridles which you call maxims. To allude to Bolingbrokes figure, Man is a Noble Animal he is a bucephalus that requires an Alexander to ride him, And I believe he could not, without whip, spurs, and bridle. But of all the whips spurs and bridles, those of the Priests are the most detestable; and those of the Presbyterians are not much better, than those of the Episcopal hierarchy, And none of them are much better than those of Whydah and Ashantee, or North American Osages and Cherokees. I set at defiance all Ecclesiastical Authority, All their Creeds confessions and Excommunications; they have no Authority over me more than I have over them; I value more your maxims, than all their bulls, I thank them for all the good advice they give me and am willing to pay them for it, but I choose to judge for myself, whether it is good or not
But to descend from these hights, What think you of the present state of the World! What think you of the Steam boat Navagation of the Ganges, and the Indus, the Euphrates, the Nile, and the Niger, especially the Missisippi, the Missouri and the Columbia. Have you read Major Long’s Expedition up the Rockey Mountains; But especially what do you think of the conspiracy present State of Europe—What do you think of the conspiracy of Kingcraft and Priestcraft against human Nature—What think you of that mighty Member Mr. Worcesters Peace society, And his modest claims on the North Americans cast on the Pacific Ocean—I shall not long contemplate these dismal prospects; but I advice all who are to live many years to collect themselves, and prepare their hearts and minds for the worst—
Love from all, and to all, from your affectionate / Friend & Grand Father


John Adamsby proxy L C S